Citation Nr: 1030281	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to November 
1946.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Honolulu, Hawaii, which denied service connection for 
the aforementioned disorders.  Following the consideration of 
additional evidence in a subsequent November 2003 rating 
decision, the Honolulu RO continued its denial of the Veteran's 
claims. 

In January 2007, a videoconference hearing was held before the 
undersigned Veterans Law Judge in Washington, DC, and the 
appellant at the Des Moines, Iowa RO.  A transcript of this 
proceeding has been associated with the claims folder.

In a July 2007 decision, the Board denied the Veteran's claim.

In August 2008, pursuant to a Joint Motion for Remand ("Joint 
Motion") filed by the VA Office of General Counsel and the 
appellant's representative, the United States Court of Appeals 
for Veterans Claims ("Court") vacated the Board's July 2007 
decision and remanded the issues to the Board for compliance with 
the instructions contained in the Joint Motion.  

In October 2008, pursuant to the Court's order, the Board 
remanded the Veteran's claim for further development, 
specifically to obtain a VA examination and opinion concerning 
whether the Veteran's claimed disorders were related to service.  
In March 2010, the VA Appeals Management Center issued a 
Supplemental Statement of the Case, in which it continued to deny 
the Veteran's claims.  The claims folder has been returned to the 
Board for further appellate proceedings.
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's right knee 
medial meniscus tear and degenerative joint disease were caused 
by active duty service. 

2.  There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's metatarsalgia, 
left third metatarsal head, was caused by active duty service.

3.  There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's spondylosis of 
the cervical spine was caused by active duty service.

4.  There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's spondylosis of 
the lumbar spine was caused by active duty service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his current right knee medial meniscus 
tear and degenerative joint disease were incurred during active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 3.304, 
3.307(a)(3), 3.309(a) (2009).

2.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his current metatarsalgia, left third 
metatarsal head, was incurred during active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303(c), 3.304 (2009).

3.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his current cervical spine spondylosis 
was incurred during active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303(c), 3.304, 3.307(a)(3), 3.309(a) (2009).

4.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his current lumbar spine spondylosis was 
incurred during active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303(c), 3.304, 3.307(a)(3), 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Furthermore, in light of the favorable decision for the Veteran 
in this case, any error in the timing or content of VCAA notice, 
if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102. The question is whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

III. Analysis

The Veteran contends that his right knee, left foot, neck and low 
back disorders are the result of several injuries he sustained 
while serving during World War II with the 3rd Battalion 508th 
Parachute Infantry Regiment.  

As an initial matter, the Board notes that the Veteran's service 
treatment records are not available.  Under such circumstances, 
the Court has held that VA has a heightened obligation to explain 
its findings and conclusions, and to carefully consider the 
"benefit-of-the-doubt" rule, which states that when there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit-
of-the-doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  There is also a heightened duty to 
search for medical information from alternative sources in order 
to reconstruct the service treatment records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).  In addition, the Board is under a 
duty to advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

In an August 2006 "Formal Finding on the Unavailability of 
Service Records," the RO noted that all procedures to obtain the 
Veteran's service treatment records had been correctly followed 
and exhausted, and that all further attempts would be futile.  
Review of the claims folder reveals that the only service 
treatment report of record is the Veteran's November 1946 service 
separation examination report, which revealed normal findings for 
all systems without any indication of any injuries or chronic 
conditions during service.  As will be discussed in greater 
detail below, however, the Veteran has claimed that he did not 
actually undergo a separation examination, and has provided 
medical evidence demonstrating the existence of several 
significant errors on the document.  

The claims folder also contains no evidence that the Veteran 
sought or received treatment for any of his claimed disabilities 
within one year of separation from service.  The first evidence 
of medical treatment for any of the claimed disorders is a letter 
from Dr. Martin Rosenfeld, dated September 2003, in which he 
wrote that he had examined the Veteran at that time for problems 
relating to foot and neck injuries that the Veteran said were 
sustained during active duty service in 1945 and 1946.  Dr. 
Rosenfeld noted that, per the history of the Veteran, he began to 
experience left foot pain in service and had been using 
metatarsal pads for the left foot continuously since service.  He 
also said that, following service, he went to school to become a 
pharmacist, but, due to his neck condition, he always had to sit 
on the right side of the classroom because he could not turn his 
head to the left without developing neck pain.  In addition, he 
said that after he became a pharmacist, he was unable to stand 
due to left foot pain.  Dr. Rosenfeld noted that x-rays of the 
Veteran's left foot revealed mid-foot and proximal 
interphalangeal (PIP) joint arthritic problems, but nothing at 
the PIP joints themselves.  He also said that he had reviewed 
"old" films of the Veteran's cervical spine, which showed 
multilevel disc degeneration, especially foraminal spurring on 
the left side and disc degeneration at C3-4, 5-6 and 7-8.  He 
opined that, based on a review of the Veteran's history, injuries 
and problems, his metatarsalgia and metatarsal callous under the 
second and third toes were the result of his parachuting 
activities during service.  

In August 2005, the Veteran was examined by Dr. Peter Wirtz, a 
private orthopedic surgeon, for complaints related to his right 
knee.  In an August 2005 letter, Dr. Wirtz wrote that the Veteran 
reported that, during service, he had to engage in parachute 
jumps carrying up to 50 pounds of additional weight.  Dr. Wirtz 
also stated that his examination included a review of x-rays of 
the Veteran's right knee following a September 1999 injury, as 
well as his treatment records from Dr. Rosenfeld.  He diagnosed 
the Veteran with medial compartment degeneration of the right 
knee, and opined that the 1999 x-rays indicated that the 
degeneration actually predated the 1999 injury.  In providing a 
rationale for his opinion, he explained that activities such as 
parachuting and landing in awkward positions is consistent with 
trauma to the knee joint, and that this condition "has merit for 
initiation and eventual symptom complex medial aspect right 
knee."  Dr. Wirtz also diagnosed the Veteran with right fifth 
toe callus medial aspect PIP joint, adding that the loss of joint 
medially with degeneration leads to tibia vara, genu varum, which 
results in pressure to the fifth toe as a varus heel position, 
resulting in fifth toe callus formation.  Dr. Wirtz did not 
diagnose the Veteran with any disorders of the left foot or toe 
at that time.  

In September 2005, the Veteran was afforded a VA examination 
pursuant to his claims of entitlement to service connection.  
During the evaluation, he told the examiner that he had sustained 
injuries to his right knee, left foot, neck and lower back while 
parachuting from airplanes during service.  The examiner noted, 
however, that the Veteran did not specify an acute event related 
to any of the claimed injuries for which he went on sick call.  
He stated that he had reviewed the complete claims folder, 
including the Veteran's service separation examination, and 
several records from his private treatment, which showed that he 
had been involved in a rear-end motor vehicle accident in 2000, 
and had sustained a right knee injury while repairing a roof in 
April 1999, with a subsequent diagnosis of degenerative tear of 
the medial meniscus.  He further noted that he had reviewed 
current x-rays of the Veteran's cervical and lumbar spine, right 
knee and left foot.  The VA examiner diagnosed the Veteran with 
mechanical, posterior neck pain associated with cervical spine 
spondylosis; mechanical/myofascial low back pain associated with 
lumbar spine spondylosis; left third metatarsal head foot callus 
associated with left heel spur; and degenerative medial 
compartment joint disease of the right knee.  He concluded that 
each of the disorders was less likely than not caused by or a 
result of a disease and/or injury during military service.   

In this regard, the examiner explained that the Veteran's service 
separation examination had been negative for any abnormalities, 
with no mention of any injury of specific history for "any 
wounds, diseases, or injuries."  He also specifically referred 
to the July 2003 rating decision, quoting the RO's finding that 
there was no evidence that any of the Veteran's conditions had 
been caused or aggravated by service, and that there was no 
evidence of a disability subject to service connection.  With 
regard to the spondylosis of the cervical and lumbar spine, the 
examiner opined that they were most likely the result of the 
"normal 'wear and tear' of the aging process in a 78-year-old 
veteran."  With regard to the left third metatarsal head foot 
callus associated with left heel spur, he noted that the Veteran 
had not complained of any heel pain during the examination, that 
the examination had been negative for a heel disorder, and that 
the left foot callus had been mild and non-tender.  He further 
noted that, although there was no "mirror image" callus on the 
right foot, there was nothing in the Veteran's history to 
indicate a metatarsal injury or anatomic change, and that the x-
rays taken during the examination only revealed an asymptomatic 
heel spur.  Finally, concerning the degenerative medial 
compartment joint disease of the right knee, the examiner again 
noted that the Veteran had sustained a right knee injury in 1999, 
and had subsequently developed degenerative medial compartment 
joint disease of the right knee, which he opined was most likely 
due to the combined effects of the reported torn medial meniscus, 
as well as the normal "wear and tear" of the aging process.  

In November 2005, the Veteran submitted a second letter from Dr. 
Wirtz, who provided additional reasons and bases for the opinions 
expressed in his previous letter.  With regard to the Veteran's 
right knee medial compartment degeneration and cervical and 
lumbar spine multilevel degenerative disc disease, he wrote that 
these conditions were consistent with significant jarring of the 
spine, and that such jolting parachute landings with lumbar 
flexion or neck flexion were consistent with soft tissue 
ligamentous conditions that would be a precursor to the present 
findings.  He added that such soft tissue injuries would preclude 
obvious symptoms in those areas, and referred to September 2005 
cervical and lumbar spine x-rays that revealed C5-6 and 6-7 
narrowing and spondylolisthesis, as well as L2-3 and 4-5 
narrowing with retrospondylolisthesis.  He added that, based on 
the Veteran's history, which excluded intervening conditions of 
trauma, this type of orthopaedic spinal trauma had most likely 
resulted in the onset of his right knee and spinal conditions.  
In addition, although Dr. Wirtz continued to diagnose the Veteran 
with a right toe PIP joint disorder, he also diagnosed a left 
foot third metatarsalgia, noting that a September 2005 x-ray also 
revealed the presence of an asymptomatic plantar fascial spur, 
which he said was consistent with a ligamentous injury to that 
structure.  He added that left foot structure injuries develop 
from trauma to the foot in an uncontrolled activity.  

In a third letter, dated September 2008, Dr. Wirtz noted that the 
symptoms from the Veteran's right knee, left foot, cervical and 
lumbar spinal disorders were continuing.  He also said that he 
had reviewed the Veteran's military journals dated March 1945 
through November 1946, in which the Veteran had specifically 
discussed the conditions of his parachute jumps and the 
significant excess weight requirements.  In reiterating his 
previous opinion, Dr. Wirtz explained in greater detail that such 
jumps resulted in a condition called spinal jamming, which causes 
soft tissue inflammation.  He noted that such soft tissue 
inflammation in the spinal area results in osteophytic spurs as a 
response to injury.  With regard to the right knee degenerative 
medial compartment joint disease, he noted that the spur 
formation in this area was a response to the surface degenerate 
changes of the femur and tibia.  He said that the left calcaneal 
spur was a healing response to the soft tissue strain of the 
plantar fasciitis.  He added that the soft tissue injuries and 
eventual spur formations in the cervical and lumbar spine, as 
well as the right knee and left foot were secondary to in-line 
trauma, which is consistent with parachute jumping activities, 
such as the Veteran experienced during service.  Therefore, he 
concluded that these conditions were most likely the result of 
his multiple parachute jumps during active duty service.  He also 
added that he had known the Veteran since 1972 and considered him 
to be a reliable historian. 
 
In October 2009, the Veteran was afforded a second VA 
examination.  The examiner noted that his evaluation also 
included a complete review of the claims folder, including the 
Veteran's November 1946 service separation examination, the July 
2003 rating decision, the September 2005 VA examination, private 
treatment notes, and the Veteran's self-reported medical history.  
He also noted that he had performed a complete physical 
examination complete with review of radiological studies.  Based 
on his evaluation, the VA examiner diagnosed the Veteran with 
spondylosis of the cervical and lumbar spine; medial meniscus 
tear, right knee; degenerative joint disease, right knee; and 
metatarsalgia, left third metatarsal head.  However, in opining 
that none of the Veteran's disorders were related to an injury or 
incident of service, he first noted that his service separation 
examination showed no evidence of any injuries in service 
consistent with his claims.  

In discussing the opinions of Drs. Wirtz and Rosenfeld, the 
examiner noted that, although they were both orthopedic surgeons, 
both physicians had based their opinions only on the Veteran's 
history of events that occurred 50 years earlier without any 
review of his post-service medical records.  

With regard to the Veteran's spondylosis of the cervical spine, 
he noted that, although the Veteran had provided a very detailed 
report of a parachute jump during service, in which his arms had 
become entangled in another soldier's jump line, he said that no 
injury or motion of the cervical spine had occurred that would 
result in the multilevel changes that were currently present.  
With regard to the Veteran's lumbar spine spondylosis, the 
examiner concluded that, although most individuals have 
degenerative disc disease at the L4-5 and L5-S1 levels, the 
Veteran presented with degeneration at the L2-3 level.  He said 
that this was inconsistent with his description of having landing 
on his coccyx and low back during a jump, which the examiner said 
would most likely affect the lower lumbar levels as opposed to 
the upper levels.

With regard to the Veteran's right knee medial meniscus tear and 
degenerative joint disease, the VA examiner again stated that no 
knee injuries were specifically noted during service.  He further 
observed that, during the VA examination, the Veteran presented 
with a very obvious medial meniscus tear, which he opined was 
solely the result of his 1999 knee injury.  In concluding that 
his right knee degenerative changes were a direct result of that 
injury, the examiner stated that degenerative joint disease does 
not occur unless the joint surface has been disrupted, and in 
this case, it was the Veteran's meniscus tear that caused these 
changes.  

Finally, with respect to the metatarsalgia, left third metatarsal 
head, the examiner first noted that, although metatarsalgia was 
present, degenerative changes were present on the proximal first 
metatarsal and not on the distal third metatarsal, as reported by 
the Veteran.  He added that x-ray findings did not correlate to 
the Veteran's pain, symptoms or physical findings, and again 
stated that no specific injury was noted in the Veteran's service 
treatment reports.  

The VA examiner concluded that, in general, none of the diagnosed 
conditions were supported by the service treatment reports or 
post-service treatment records, and that complaints regarding 
such disorders were not noted until more than 50 years after the 
alleged injuries.  Finally, he said that any finding of a 
correlation between the Veteran's disorders and service would be 
to ignore both his 1999 right knee injury and 2000 motor vehicle 
accident.  

In addition to the medical evidence of record, the Board has also 
considered the Veteran's personal statements and testimony given 
during his January 2007 hearing before the Board.  During the 
hearing, he reported that he did not report or seek treatment for 
any of his in-service injuries because his job was to work on the 
field and assist the medics.  In a supporting letter, he added 
that reporting such non-life-threatening injuries "simply was 
not done," and that, had he reported these incidents, he would 
have been removed from the Pathfinders, his elite parachute 
infantry regiment.  He also reported that, following service, he 
returned to school and became a pharmacist, and several years 
later, went back to school and obtained his M.D., following which 
he underwent a two-year residency and became an anesthesiologist.  
In this regard, he said that part of the reason he did not seek 
treatment for any of his symptoms following service was because 
he was a pharmacist and, at that time, essentially felt that he 
knew how to treat himself better than would a physician.  
Finally, with regard to the fact that the Veteran's service 
separation examination did not reveal any symptoms of his claimed 
conditions, he said that he did not actually have a service 
separation examination.  In support of this assertion, he said 
that, although he was 5'11" (and noted service personnel reports 
of record to support this), the separation examination showed his 
height as 5'8".  He also said that the separation examination 
incorrectly stated that he was missing several teeth, when in 
fact, he was not missing any teeth at separation.  In support of 
this statement, he has submitted dental records and a letter from 
his dentist showing that he still has one of the teeth that the 
service separation examination shows as missing.  He also said 
that, although this report said that he had no ophthalmological 
disorders, he stated that he sustained a corneal burn to one of 
his eyes as a child while looking at an eclipse, which is still 
present today.  In support of that claim, he has submitted a 
letter, along with medical records from his ophthalmologist, 
which states that his macular findings are consistent with the 
diagnosis of solar maculopathy.  

IV.  Conclusion

It is VA's defined and consistently-applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  As previously discussed, if, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  The Court has stated that "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give credit 
and where to withhold the same, and in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in each case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board must also make judgments 
as to the credibility of testimony, as well as of various medical 
opinions.  In determining whether evidence submitted by a 
claimant is credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  

Having reviewed the complete record, the Board finds that there 
is at least an approximate balance of positive and negative 
evidence regarding whether the Veteran's current right knee 
medial meniscus tear and degenerative joint disease, 
metatarsalgia, left third metatarsal head, and spondylosis of the 
cervical and lumbar spine are the result of active duty service.  
As previously discussed, the Board notes that, although two VA 
examiners concluded, based on their review of the evidence, that 
the Veteran's current disorders were not the result of an injury 
or other incident of active duty service, it appears that their 
conclusions were based in large part on the lack of any 
documentation verifying the Veteran's claimed injuries.  However, 
in accordance with the decisions of the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), 
and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Board finds that the lay evidence presented by the Veteran in 
this case concerning his in-service injuries and continuity of 
symptomatology after service, is generally credible and 
ultimately competent, especially in light of the fact that he is 
a medical doctor and thus has medical knowledge and training.  
The Court has held that this background must be taken into 
account when evaluating a claimant's own medical opinion.  See 
Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  See also  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159 (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Moreover, the Board notes 
that, given the nature of the Veteran's duties as a paratrooper 
and the substantial amount of evidence he presented to support 
such responsibilities, including his detailed war diaries, which 
were reviewed and found to be credible by his private 
orthopedist, it is reasonable to assume that performing multiple 
parachute jumps could result in the type of neck, lower back, 
knee and foot injuries that he described experiencing.  

The Board also notes that, while it has considered the opinions 
of the VA examiners and the fact that they appear to weigh 
against a finding that any of the Veteran's diagnosed 
disabilities are related to service, it concludes that the 
opinions of Drs. Wirtz and Rosenfeld place the evidence at least 
in equipoise with those of the VA examiners, notwithstanding that 
the private doctors did not discuss or account for supervening 
injuries.  In this regard, the Board observes that, contrary to 
the statement of the October 2009 VA examiner, who surmised that 
Drs. Wirtz and Rosenfeld based their opinions only on a history 
as provide by the Veteran some 50 years after service, a more 
thoughtful analysis reveals that both physicians clearly based 
their conclusions not only on Veteran's personal statements 
regarding his in-service injuries, but also on solid medical 
evidence, including clinical examinations and diagnostic studies.  
For example, Dr. Wirtz provided several letters containing very 
thorough and detailed analyses to support his opinion that the 
Veteran's orthopedic disabilities were caused by his in-service 
parachute jumps.  In addition, he noted that not only had he 
known the Veteran since 1972 and found him to be a reliable 
historian, but that he had also reviewed the Veteran's in-service 
diaries, which detailed the conditions of the jumps along with 
the substantial weight requirements of the jumps.  His opinion, 
which explained why such jumps with additional weight and awkward 
landings would be expected to result in the type of injuries the 
Veteran experienced, was also based on sound medical reasoning, 
established principals based on medical literature, as well as 
simple logic.  

For these reasons, the Board concludes that there is at least an 
approximate balance of positive and negative evidence regarding 
whether the Veteran's current right knee medial meniscus tear and 
degenerative joint disease, metatarsalgia, left third metatarsal 
head, cervical spine spondylosis and lumbar spine spondylosis 
were the result of his in-service injuries.  Consequently, having 
resolved doubt in favor of the Veteran, the Board finds that his 
claims of entitlement to service connection have been 
established.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right knee medial meniscus 
tear and degenerative joint disease is granted.

Entitlement to service connection for metatarsalgia, left third 
metatarsal head, is granted.

Entitlement to service connection for spondylosis of the cervical 
spine is granted.

Entitlement to service connection for spondylosis of the lumbar 
spine is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


